DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 46 should be amended to conclude with a period, to read “…and external to the patient [[;]].”  

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites “… further comprising a shunt member portion positionable within an anatomical vessel of a patient, the shunt member portion including: a distal end configured to reside in the anatomical vessel, and a member that resides external 
Claim 47 is rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 112 - Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 46 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 46 recites “… further comprising a shunt member portion positionable within an anatomical vessel of a patient, the shunt member portion including: a distal end configured to reside in the anatomical vessel, and a member that resides external to the anatomical vessel and external to the patient;” This language does not appear to add any limitations to the claim, since parent claim 44 already describes a “shunt 
Claim 47 is rejected for depending on a rejected parent claim. 

Double Patenting
Gordon ‘094; Gregory (US 10556094 B2) is relevant to the claimed invention and claims a method of delivering an interventional tool with a catheter and support sheath (claims 1, 6, 7). However, Gordon ‘094 does not claim a shunt member. Therefore, Gordon ‘094 is not cited in a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 41-49, 55 and 58-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-9 and 15 of Gordon ‘396; Gregory (US 8911396 B2). 
Regarding instant claims 41 and 55, Gordon ‘396 claims all limitations in patented claims 1 and 15.   
Regarding instant claims 42-49 and 58-60, Gordon ‘396 claims all limitations in patented claims 1, 6-9 and 15 according to table 1.  
Table 1: Gordon ‘396
double patenting
instant claim 
Gordon ‘396 
instant claim 
Gordon ‘396 
42
1
48
8, 9
43
1
49
6, 15
44
1
58
1
45
1
59
6, 15
46
1
60
7, 8, 9
47
1




Claims 41-49, 55 and 58-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-9 and 15 of Gordon ‘691; Gregory (US 9585691 B2). 
Regarding instant claims 41 and 55, Gordon ‘691 claims all limitations in patented claim 15.  
Regarding instant claims 42-49 and 58-60, Gordon ‘691 claims all limitations in patented claims 1, 7-9 and 15 according to table 2.  
Table 2: Gordon ‘691
double patenting
instant claim 
Gordon ‘691 
instant claim 
Gordon ‘691 
42
1
48
8, 9
43
1
49
15
44
1
58
1
45
1
59
15
46
1
60
7, 8, 9
47
1




Claims 41-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 10, 15, 16 and 21-24 of Gordon ‘305; Gregory (US 10507305 B2). 
Regarding instant claim 41, Gordon ‘305 claims all limitations in patented claim 1. 
Regarding instant claim 55, Gordon ‘305 claims all limitations in patented claims 1 and 2. 
Regarding instant claims 42-54 and 56-60, Gordon ‘305 claims all limitations in patented claims 1-6, 10, 15, 16 and 21-24 according to table 3.  
Table 3: Gordon ‘305 double patenting
instant claim 
Gordon ‘305 
instant claim 
Gordon ‘305 
instant claim 
Gordon ‘305 
42
1
48
4
54
15, 21 
43
10
49
6
56
22
44
2
50
21, 24
57
23
45
3
51
24
58
21, 15, 16
46
1
52
21, 22
59
21
47
2
53
21, 22
60
1, 5, 21 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breznock; Eugene M.	US 20070021767 A1
Guyer; Jeffrey et al.	US 20100076502 A1
Lun; Warren D. et al.	US 5342325 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781